PER CURIAM.
We affirm the order dismissing two foreign defendants, service having purportedly been perfected pursuant to Section 48.-193(1)(a) & (b), Florida Statutes (1983), because the record demonstrates no cause of action against these foreign defendants. See and compare Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1980); McConnell v. Eastern Airlines, Inc., 499 So.2d 68 (Fla.3d DCA 1986); At*1230lantic Plaza Partnership v. Daytona Sands, Inc., 357 So.2d 761 (Fla.1st DCA 1978); Tippett v. Frank, 238 So.2d 671 (Fla.3d DCA 1970); Cape Code Trust Co. v. Wixon, 143 So.2d 339 (Fla.2d DCA 1962).
Affirmed.